Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 objected to because of the following informalities: “The tiled display panel of claim 25” wherein claim 25 was cancelled. Examiner will assume that it depends on claim 26 and execute base on that merit. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26-35 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by WU (Pub. No.: US 2019/0086705) filed in the IDS on 10/26/2020.
Re claim 26, WU teaches a tiled display panel formed by tiling a plurality of display panels, wherein the display panel comprises a plurality of light-emitting components, an array substrate, and a driver chip, wherein the plurality of light-emitting components are electrically connected to a side of the array substrate, and the driver chip is electrically connected to another side of the array substrate, and 
the array substrate comprises: 
a base substrate (11/11a, Fig. 7, ¶ [0081]) comprising a first surface and a second surface disposed opposite to the first surface;
a TFT layer (1/1a, note that “The matrix circuit substrate 1 may be a thin-film transistor (TFT) substrate”, ¶ [0081] and a thin-film transistor (TFT) substrate comprises a plurality of thin film transistors) disposed on the first surface of the base substrate, wherein the TFT layer comprises a plurality of thin film transistors; 
a plurality of signal lines (12/13, note that “the electrodes 12 may be data lines or scan lines”, ¶ [0065]) disposed on the first surface of the base substrate; and 
a fanout circuit (15a, Fig. 8, [0079]) disposed on the second surface of the base substrate and electrically connected to the plurality of signal lines; 
wherein the driver chip (“thin-film transistor (TFT)”) is disposed on the second surface of the base substrate and electrically connected to the fanout circuit; and 
a plurality of openings (recess 114 which filled up by 13, S10 of Figs. 1A, 2, [0076] & [0066]) are provided on the array substrate, wherein the plurality of openings are located on an edge of the array substrate and penetrate the array substrate, the array substrate comprises a plurality of electrical connection parts (12/13[13a]/14[14a]) located in the plurality of openings (recess 114 which filled up by 13), and the plurality of electrical connection parts (12/13) are the plurality of electrical connection parts (12/13[13a]/14[14a]) are electrically connected to the plurality of signal lines (12/13) and the fanout circuit (15a).
Re claim 27, WU teaches the tiled display panel of claim 26, wherein the plurality of electrical connection parts (12/13) directly connect the plurality of signal lines with the fanout circuit (15a, note that “In this embodiment, the area of contact between the first conductive material 13a and the electrical connection element 14a can be increased in order to ensure that the electrodes 12a can be electrically connected to the electrical connection element 14a via the first conductive material 13a. In addition, the conduction of each electrode 12a can similarly be controlled via a control circuit 15a”, FIGS. 6-8, ¶ [0079]) and contact a side surface of each of the signal lines (12/13), wherein a recess (114) is provided on a sidewall of the array substrate (11a) inside the openings, the recess is defined on a side of the signal lines (12/13) facing away from the base substrate, the electrical connection parts comprise an electrical connection convex located in the recess (the shape of 114, FIG. 1B), and the electrical connection convex (13) contacts a surface of each of the signal lines (12/13) facing away from the base substrate (11a).
Re claim 28, WU, Figs. 3-7 teaches the tiled display panel of claim 26, wherein the openings are defined as grooves (recess 114 which filled by 13/13a) provided on a sidewall of the array substrate (11).
Re claim 29, WU, Figs. 3-7 teaches the tiled display panel of claim 26, wherein the openings are defined as through-holes (recess 114 which filled by 13/13a) penetrating the array substrate (11).
Re claim 30, WU, Figs. 3-7 teaches the tiled display panel of claim 26, wherein a recess is provided on a sidewall of the array substrate inside the openings (recess 114 which filled by 13/13a), the electrical connection parts (12/13) comprise an electrical connection convex (13), the signal lines (12) are exposed by the recess, and the electrical connection convex (13) contacts the signal lines (12).
Re claim 31, WU, Figs. 3-7 teaches the display panel of claim 26, wherein the plurality of openings comprise a plurality of first openings (filled up by 13, S10 of Fig. 2) arranged in a first direction (horizontal), the plurality of electrical connection parts comprise a plurality of first electrical connection parts (12/13[13a]/14[14a]) disposed in the plurality of first openings, the plurality of signal lines (data lines or scan lines or gate lines) comprise a plurality of gate lines (connected to the gate of TFT), and each of the first electrical connection parts is electrically connected to one of the gate lines.
Re claim 32, WU, Figs. 3-7 teaches the display panel of claim 26, wherein the plurality of openings comprise a plurality of second openings arranged in a second direction, the plurality of electrical connection parts (12/13[13a]/14[14a]) comprise a plurality of second electrical connection parts disposed in the plurality of second openings, the plurality of signal lines (data lines and scan lines and gate lines) comprise a plurality of source/drain lines (connected to the source/drain of TFT), and each of the second electrical connection parts is electrically connected to one of the source/drain lines.
Re claim 33, WU, Figs. 3-7 teaches the tiled display panel of claim 25, wherein the plurality of openings comprise a plurality of first openings (114 filled up by 13, Fig. 3C) arranged in a first direction (horizontal), the plurality of electrical connection parts 12/13[13a]/14[14a]) comprise a plurality of first electrical connection parts (13) disposed in the plurality of first openings, the plurality of signal lines (data lines and scan lines and gate lines) comprise a plurality of gate lines , each of the first electrical connection parts (13/12) is electrically connected to one of the gate lines, the plurality of openings comprise a plurality of second openings (114 filled up by 13, Fig. 3C in vertical direction) arranged in a second direction (vertical), the plurality of electrical connection parts comprise a plurality of second electrical connection parts (13 in vertical direction) disposed in the plurality of second openings, the plurality of signal lines (data lines and scan lines and gate lines) comprise a plurality of source/drain lines (connected to the source/drain of TFT), and each of the second electrical connection parts (13 in vertical direction) is electrically connected to one of the source/drain lines (connected to the source/drain of TFT).
Re claim 34, WU, Figs. 3-7 teaches the display panel of claim 26, wherein the light-emitting components are defined as a micro light-emitting diode or an organic light-emitting component [0081].
Re claim 35, WU, Figs. 3-7 teaches the display panel of claim 26, wherein a bottom surface of each of the plurality of the electrical connection parts (12/13[13a]/14[14a], FIGS. 6-7) directly connect to the fanout circuit (15a).
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“In page 5 of Office Action, Examiner appears to interpret the mother substrate 10 shown in FIG. 3 to 7 of Wu as the tiled display panel of the present application. 
However, as recited in paragraph [0074]: 
"FIG. 3C is a schematic diagram of step S30 shown in FIG. 2; hereinafter, FIGS. 2, 3B, and 3C will be jointly referred to. In step S30, the mother substrate 10 is cut to form at least one substrate body 11; in this embodiment, the mother substrate 10 is cut (i.e. cut along the dotted lines in FIG. 3B) to form four substrate bodies 11. " 
With reference to FIG. 3A to FIG. 3F(provided as below), the mother substrate 10 shown in FIG. 3 to FIG. 7 is not a tiled display panel formed by tiling a plurality of display panels, and the dotted lines in FIG. 3B are not seams of the tiled display panel, but the cutting line of the mother substrate. Specifically, in the field of display technology, it is known that during the manufacturing of small-sized display panels, a mother substrate (for example, the mother substrate 10 of Wu) with a greater size is 
formed firstly, then the mother substrate is cut into small-sized display panels along the cutting lines. Namely, a mother substrate of Wu is a semi-finished product used to produce small-sized display panels. While a tiled display panel is formed by tiling a plurality of small-sized display panels and is usually used to display large-sized images. 
Namely, a tiled display panel of the present application is a finished product made of small-sized and narrow-bezel or bezel-free display panels….” Pages 1-4.

The Examiner respectfully submits that Applicant’s arguments rely on language solely recited in preamble recitations in claim 26. When reading the preamble in the context of the entire claim, the recitation “a tiled display panel” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894